PER CURIAM.
In this DUI proceeding, the trial court suppressed two items: (1) a statement by the appellee, and (2) the appellee’s refusal to take a field sobriety test. The state appeals. We affirm as to the first item of evidence and reverse as to the second.
In January of this year our supreme court answered a certified question from this court asking “IS A DUI SUSPECT’S REFUSAL TO SUBMIT TO PRE-ARREST FIELD SOBRIETY TESTS ADMISSIBLE IN EVIDENCE?” The supreme court answered that question in the affirmative, establishing the rule that the refusal to take a field sobriety test may be admitted at trial against the defendant. State v. Taylor, 648 So.2d 701 (Fla.1995).
Accordingly, we affirm the trial court’s exclusion of the first item of evidence and reverse the trial court’s exclusion of the ap-pellee’s refusal to take the field sobriety test.
Reversed in part and affirmed in part, and remanded for further proceedings.
THREADGILL, C.J., and DANAHY and BLUE, JJ., concur.